         Case 2:19-cv-02428-GEKP Document 16-1 Filed 12/18/19 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                             PHILADELPHIA DIVISION

MILLENNIUM PHARMACY SYSTEMS, LLC
f/k/a Millennium Pharmacy Systems, Inc.
d/b/a PharMerica

                             Plaintiff,

v.

MAPA OPERATING, LLC, ET AL.                                Case No. 2:19-CV-02428-GEKP

                             Defendants.



     MEMORANDUM IN SUPPORT OF MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER


         COMES NOW Millennium Pharmacy Systems, LLC f/k/a Millennium Pharmacy

Systems, Inc. d/b/a PharMerica (“PharMerica”), plaintiff in the above-styled action, and

pursuant to Fed. R. Civ. P. 4(c)(3), submits this Memorandum in Support of its motion to appoint

a private process server to serve multiple writs of execution and to make Return of Service as

required by the Court. PharMerica submits that appointment of a private process server will

expedite service in this matter and prevent improper dissipation of assets without causing undue

hardship to the Defendants, and would show the Court as follows:

         Default Judgment was entered against Defendants (1) MAPA Operating, LLC; (2)

MAPA Management Company, LLC; (3) MIMA Healthcare LLC; (4) Care Pavilion Operating,

LLC d/b/a Care Pavilion Nursing & Rehabilitation Center; (5) Cliveden Operating, LLC d/b/a

Cliveden Nursing & Rehabilitation Center; (6) Maplewood Operating, LLC d/b/a Maplewood

Nursing & Rehabilitation Center;          (7) Milton Operating, LLC d/b/a Milton Nursing &

Rehabilitation Center; (8) Parkhouse Operating, LLC d/b/a Parkhouse Nursing & Rehabilitation

                                                 
       Case 2:19-cv-02428-GEKP Document 16-1 Filed 12/18/19 Page 2 of 5




Center; (9) Tucker Operating, LLC d/b/a Tucker House Nursing & Rehabilitation Center; (10)

Watsontown Operating, LLC d/b/a Watsontown Nursing & Rehabilitation Center; and (11) York

Operating, LLC d/b/a York Nursing & Rehabilitation Center (collectively “Judgment Debtors”)

in this action on October 9, 2019. See DN 14. Pursuant to Fed. R. Civ. P. 62(a), the Default

Judgment became final and enforceable on November 12, 2019.

       On November 15, 2019, counsel for Plaintiff sent eleven (11) Praeceipes for Writ of

Execution to the Clerk of this Court to be issued and then forwarded to the office of the U.S.

Marshal for the Eastern District of Pennsylvania for service on PNC Bank, N.A., the last known

bank utilized by the Judgment Debtors. The Court issued the Writs of Execution on November

25, 2019 and forwarded same to the U.S. Marshal for service.

       On December 13, 2019, counsel for PharMerica communicated with the office of the

U.S. Marshal regarding the status of service of the Writs of Execution, and was advised that the

documents had been received but were not yet in queue for service, that the U.S. Marshall has 90

days to serve the writs, and that it was unlikely that service of the writs would occur prior to

January 2020.

       Time is of the essence to serve the Writs of Execution in this matter. If the Writs of

Execution are not served in an expedited manner, PharMerica has reason to believe that

Defendants will cause the dissipation of assets in order to preclude PharMerica from collecting

on its default judgment.

       Federal Rule of Civil Procedure 4(c)(3) provides that at a plaintiff’s request, the court

“may order that service be made by a United States marshal or . . . by a person specially

appointed by the court.” (emphasis added).      This Court has previously acknowledged that

appointment of a private process server is permissible under this rule. See State Farm Mut. Auto.



                                               
       Case 2:19-cv-02428-GEKP Document 16-1 Filed 12/18/19 Page 3 of 5




Ins. Co. v. Lincow, 263 F.R.D. 154 (E.D. Pa. Aug. 20, 2009). Accordingly, PharMerica moves

for appointment of a private process server for purposes of effectuating service pertaining to

multiple defendants in an expedited manner and in order to avoid the anticipated dissipation of

assets. Permitting a private process server to handle service of the writs in this matter will also

help alleviate some of the burden already placed on the U.S. Marshal’s process server.

       Moreover, permitting PharMerica to employ a private process server will not cause any

undue hardship to Defendants. Expedited service will not violate any conceivable right owed to

Defendants, as Defendants are not entitled to the extended window of opportunity to transfer

and/or conceal assets that is currently afforded them as a result of the U.S. Marshal’s backlog of

writs to be served.

       On this basis, PharMerica respectfully requests that the Court grant PharMerica’s Motion

and issue the attached Order appointing a private process server in this matter.

Dated: December 18, 2019                      Respectfully submitted,
                                              /s/ Daniel C. Fleming
                                              Daniel C. Fleming
                                              PA Bar ID: 80126
                                              WONG FLEMING, P.C.
                                              1500 Market Street, 12 Floor, East Tower #1053
                                              Philadelphia, PA 19102
                                              Tel: (215) 546-2776
                                              dfleming@wongfleming.com

                                              -and-




                                                 
       Case 2:19-cv-02428-GEKP Document 16-1 Filed 12/18/19 Page 4 of 5




                                             Benjamin C. Fultz (pro hac vice admission to be
                                             sought)
                                             Jennifer Metzger Stinnett (Admitted pro hac vice)
                                             FULTZ MADDOX DICKENS PLC
                                             101 South Fifth St., 27th Floor
                                             Louisville, KY 40202
                                             Telephone: (502) 588-2000
                                             Facsimile: (502) 588-2020
                                             bfultz@fmdlegal.com
                                             jstinnett@fmdlegal.com


                                             Counsel for Plaintiff




                                CERTIFICATE OF SERVICE


       I hereby certify that on December 18, 2019 I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, and a copy of the foregoing was also served via

U.S. Mail, First Class on the following:


MAPA OPERATING, LLC                                 MAPA MANAGEMENT COMPANY, LLC
Serve: c/o Registered Agent                         Serve: c/o Registered Agent
6212 Walnut Street                                  6212 Walnut Street
Philadelphia, PA 19139                              Philadelphia, PA 19139


MIMA HEALTHCARE LLC                                 CARE PAVILION OPERATING, LLC
Serve: c/o Mordechai Treff                          d/b/a Care Pavilion Nursing & Rehabilitation
Registered Agent                                    Center
3025 Chapel Avenue W                                Serve: c/o Registered Agent
Cherry Hill, NJ 08701                               6212 Walnut Street
                                                    Philadelphia, PA 19139




                                                
       Case 2:19-cv-02428-GEKP Document 16-1 Filed 12/18/19 Page 5 of 5




CLIVEDEN OPERATING, LLC                            MAPLEWOOD OPERATING, LLC
d/b/a Cliveden Nursing & Rehabilitation            d/b/a Maplewood Nursing & Rehabilitation
Center                                             Center
Serve: c/o Registered Agent                        Serve: c/o Registered Agent
6212 Walnut Street                                 6212 Walnut Street
Philadelphia, PA 19139                             Philadelphia, PA 19139

MILTON OPERATING, LLC                              PARKHOUSE OPERATING, LLC
d/b/a Milton Nursing & Rehabilitation Center       d/b/a Parkhouse Nursing & Rehabilitation
Serve: c/o Registered Agent                        Center
6212 Walnut Street                                 Serve: c/o Registered Agent
Philadelphia, PA 19139                             6212 Walnut Street
                                                   Philadelphia, PA 19139

TUCKER OPERATING, LLC                              WATSONTOWN OPERATING, LLC
d/b/a Tucker House Nursing & Rehabilitation        d/b/a Watsontown Nursing & Rehabilitation
Center                                             Center
Serve: c/o Registered Agent                        Serve: c/o Registered Agent
6212 Walnut Street                                 6212 Walnut Street
Philadelphia, PA 19139                             Philadelphia, PA 19139

YORK OPERATING, LLC
d/b/a York Nursing & Rehabilitation Center
Serve: c/o Registered Agent
6212 Walnut Street
Philadelphia, PA 19139


                                             /s/ Daniel C. Fleming
                                             Counsel for Plaintiff




                                               
